UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6266


RICHIE HANSFORD CONNOR,

                Plaintiff - Appellant,

          v.

A. GENE HART,

                Defendant – Appellee.



                            No. 10-6229


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RICHIE HANSFORD CONNOR,

                Defendant - Appellant.



Appeals from the United States District Court for the Western
District of Virginia, at Roanoke.    Samuel G. Wilson, District
Judge. (7:10-cv-00017-SGW-MFU;5:07-cr-00066-SGW-MFU-1)


Submitted:   May 20, 2010                  Decided:   May 28, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.
No. 10-6266 affirmed; No. 10-6229 dismissed by unpublished per
curiam opinion.


Richie Hansford Connor, Appellant Pro Se.  Jeb Thomas Terrien,
Assistant United States Attorney, Harrisonburg, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              In Case No. 10-6266, Richie Hansford Conner appeals

the    district       court’s      orders        dismissing       under      28     U.S.C.

§ 1915(e)(2)(B)        (2006)      his      civil    action,         which   the    court

considered pursuant to Bivens v. Six Unknown Named Agents of

Fed. Bureau of Narcotics, 403 U.S. 388 (1971), and denying his

motion for reconsideration.                 We have reviewed the record and

find   no     reversible      error.        Accordingly,        we    affirm      for    the

reasons stated by the district court.                  Conner v. Hart, No. 7:10-

cv-00017-SGW-MFU (W.D. Va. Jan. 14, 2010 & Feb. 3, 2010).

              In    Case     No.   10-6229,      Conner       seeks    to    appeal      the

district court’s order dismissing as untimely his 28 U.S.C.A.

§ 2255 (West Supp. 2009) motion.                    The order is not appealable

unless    a    circuit       justice   or    judge    issues      a    certificate       of

appealability.        28 U.S.C. § 2253(c)(1) (2006).                  A certificate of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2006).       When the district court denies relief on the merits, a

prisoner       satisfies        this     standard        by     demonstrating           that

reasonable         jurists     would     find     that    the        district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                    When the district court

denies      relief     on      procedural        grounds,       the     prisoner        must

                                             3
demonstrate       both    that   the   dispositive      procedural        ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                  Slack, 529 U.S. at 484-85.

We   have    independently       reviewed    the    record    and    conclude      that

Conner has not made the requisite showing.                   Accordingly, we deny

a certificate of appealability and dismiss the appeal.

              We dispense with oral argument because the facts and

legal    contentions      are    adequately    presented       in   the    materials

before      the   court   and    argument    would    not    aid    the   decisional

process.

                                                             No. 10-6266 AFFIRMED
                                                            No. 10-6229 DISMISSED




                                         4